Citation Nr: 1104966	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  05-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The appellant had active service from March 1980 to March 1981.  
He was discharged under the expeditious discharge program (EDP) 
for failure to maintain acceptable standards for retention.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In January 2009, the Board denied the Veteran's claims of 
entitlement to service connection for a sinus disorder, a 
headache disorder, and a sleep disorder to include sleep apnea, 
and remanded two issues (whether new and material evidence had 
been submitted to reopen claims of entitlement to service 
connection for hypertension and a psychiatric disorder) for 
further development.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims (Court) 
which, in a July 2010 Memorandum Decision, vacated the Board's 
January 2009 decision and remanded the issues for compliance with 
the terms of the Decision.  In this regard, the Board notes that 
the Court did not take jurisdiction of the claims remanded by the 
Board in January 2009, as the January 2009 Board decision with 
respect to such claims did not represent a final decision.  
38 U.S.C.A. § 7252(a) and 7226; Breeden v. Principi, 17 Vet. 
App. 475, 478 (2004) (a Board remand does not represent a final 
decision of the Board); Howard v. Gober, 220 F.3d 1341, 1344 
(Fed. Cir. 2000) (where the Bard has not rendered a decision on a 
particular issue, the Court has no jurisdiction to consider it 
under 38 U.S.C.A. § 7252(a)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the July 2010 Memorandum Decision, the Court vacated the 
Board's January 2009 decision with respect to the denial of 
service connection for a sinus disorder, a headache disorder, and 
a sleep disorder to include sleep apnea, and remanded the issues 
for compliance with the terms of the Decision.  

In the Decision, the Court noted that the Veteran raised 
essentially one assignment of error on appeal.  Specifically, the 
Veteran contended that the Board erred in determining that VA was 
not required to provide him with a medical examination under the 
duty to assist.  The Court found that the Board had determined 
that VA was not required to provide a medical examination because 
the only supportive evidence of record concerning a possible 
association between the Veteran's conditions and his service 
consisted of lay statements.  The Court determined that the Board 
should have analyzed the evidence of record, taking into 
consideration all information and lay or medical evidence to 
determine whether such evidence indicated that the disability or 
symptoms may be associated with the Veteran's service.  
38 U.S.C.A. § 5103A; see McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006) ("indication" that the disability may be associated 
with service establishes a low threshold); Haas v. Shinseki, 22 
Vet. App. 385-89 (2009) ("low threshold" was satisfied by 
statements that disabilities began in 1980).  Because the Board 
failed to properly assess the Veteran's lay statements, the Court 
found that a remand was required.

In this regard, the Court noted that the Veteran's service 
treatment records noted complaints of headaches, dizziness, sleep 
problems and frequent colds.  The Veteran's separation 
examination revealed that the mucous membrane of his nose was 
edematous.  The Veteran has contended that he currently has a 
sinus condition, a headache condition, and sleep apnea that are 
linked to his service.  

Based on the foregoing, and consistent with the Court's July 2010 
memorandum Decision, the Board finds that this matter should be 
remanded, and that upon remand, the RO should schedule the 
Veteran for a VA examination in connection with his claims.  The 
examiner should, after review the Veteran's claims file, 
including all lay statements in support of his claim, and 
examination of the Veteran, indicate whether the Veteran 
currently has a sinus condition, a headache condition, and sleep 
apnea that had their onset in service, within one year of 
service, or are otherwise linked to his military service.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to obtaining a medical examination, the RO should update 
the Veteran's claims file with records of the Veteran's treatment 
for his claimed disabilities.  This should include records of the 
Veteran's treatment at the Memphis VA Medical Center dated since 
September 2003.  The Veteran should also be requested to identify 
any other records of his treatment since service that may be 
related to his claims.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who have 
treated the Veteran since service for his 
claimed disabilities.  This should include 
all records of the Veteran's treatment at the 
Memphis VA Medical Center dated since 
September 2003.  The Veteran should also be 
requested to identify any other records of 
his treatment that may be related to his 
claims.  The Veteran should be informed that 
records and reports from his treating 
physicians may be obtained by him and 
submitted directly in connection with the 
claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the Veteran should be 
informed in writing.  If the Veteran 
believes that all relevant medical records 
have been obtained, ask that he notify the 
VA that there is no more evidence to submit 
in order to prevent further delay in the 
adjudication of the claim.  

2.  After the above development has been 
completed, the RO should schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of any sinus, headache, or sleep 
disorder found to exist.  The claims file 
and a separate copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination, the 
receipt of which should be acknowledged in 
the examination report.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  

Based on his/her review of the case, the 
examiner is specifically requested to 
offer an opinion as to: 

(a)  Does the Veteran currently have a 
sinus, headache, or sleep disorder?  If 
so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the 
Veteran has a sinus, headache, or sleep 
disorder, did such disorders have their 
onset during active duty, within one year 
of active duty, or are these conditions 
otherwise related to the Veteran's 
military service?  In this regard, the 
examiner is asked to comment on the 
Veteran's service and post-service 
medical treatment records.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claims should be readjudicated based on the 
entirety of the evidence.  If the claims 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.  2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


